ORDER

PER CURIAM.
AND NOW, this 15th day of July, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 23,1997, it is hereby
ORDERED that JOSEPH P. KERRIGAN be and he is SUSPENDED from the Bar of this Commonwealth for a period of eighteen (18) months, retroactive to April 24, 1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.